CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Convertible Securities Fund: We consent to the use of our report, dated December 12, 2011, with respect to the financial statements included herein, on the Putnam Convertible Securities Fund, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts February 22, 2012
